IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                                 No. 80727-7-I

                     Respondent,                     DIVISION ONE

              v.                                     UNPUBLISHED OPINION

RICKY ALEXANDER HARRISON,

                     Appellant.

       PER CURIAM — Ricky Harrison appeals from his convictions of vehicular

homicide and reckless driving. He contends, and the State concedes, that the

trial court unintentionally imposed a discretionary Department of Corrections

supervision fee when the record demonstrates the court clearly intended to

impose only mandatory legal financial obligations (LFOs). We accept the State’s

concession, and remand to the trial court for a ministerial order striking the

supervision fee.

       Remanded with instructions.


                                          FOR THE COURT: